EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Mr. Peter Chen on March 2, 2021.

The application has been amended as follows: Claim 1 is amended to correctly identify the plural “grooves” instead of groove. Withdrawn claims 16 and 17 are canceled. 
1. (Examiner’s Amendment) A packing box, comprising: 
a box body and a cover, wherein the box body and cover have matching shapes; and
an end of the cover is rotatably connected to an end of the box body; and
an inside surface of the cover is provided with an non-slip layer;  wherein 
the non-slip layer has a bottommost surface that protrudes above a peripheral surface of the cover inside surface; 
such that the inside surface of the cover comprising the non-slip surface forms a bottom support surface for the packing box when the cover is turned over; and 
the box body comprises an inner holder disposed within a placing cavity; wherein
the inner holder is provided with a plurality of bracket-placing grooves.

16. (Canceled)
17. (Canceled)

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The amended claims overcomes all prior art of record and identifies a novel arrangement of a box body with bracket-placing grooves having a non-slip feature that provides a stable means for displaying the brackets.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GIDEON R. WEINERTH whose telephone number is (571)270-5121.  The examiner can normally be reached on Monday-Friday 10AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Greg Pickett can be reached on (571) 272-4560.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/GIDEON R WEINERTH/Examiner, Art Unit 3736